Citation Nr: 0937273	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-11 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for low back pain.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability. 

4.  Entitlement to service connection for hepatitis B and 
hepatitis B antibodies.

5.  Entitlement to service connection for jaw pain.

6.  Entitlement to service connection for right shoulder 
pain.

7.  Entitlement to service connection for left shoulder pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1971 and had additional Reserves service.   

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  The case was remanded for 
additional development in July 2008 and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  There are two probative VA opinions linking current jaw 
problems, to include limitation of motion with pain, to 
service. 

2. The weight of the competent evidence is against a 
conclusion that the Veteran has a low back disability, left 
knee disability, right knee disability, right shoulder 
disability, left shoulder disability, or hepatitis B or 
hepatitis B antibodies due to a disease or injury in service.  



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a 
disability manifested by jaw pain was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 

2.  Current disabilities manifested by low back and shoulder 
pain, a left knee disability, a right knee disability, and 
hepatitis B and hepatitis B antibodies were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in October 2004, the RO advised 
the claimant of the information necessary to substantiate the 
claims at issue.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Finally, he was provided with information 
regarding ratings and effective dates in a November 2007 
letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the October 2004 and November 2007 letters were not 
sent until after the initial adjudication of the claims, they 
were followed by readjudication and the issuance of a 
supplemental statement of the case in August 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The actions of the RO 
have served to provide the Veteran with actual notice of the 
information needed to prevail in his claims, and the RO has 
not committed any notification error that has affected the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Therefore, the 
Board finds that there was no prejudicial error; notification 
errors did not affect the essential fairness of the 
adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  As such, the Board finds that the duty to notify has 
been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the Veteran's 
own statements he presented.  He was also provided the VA 
examinations requested by the Board in its July 2008 remand, 
and as the reports from these examinations reflect review of 
the pertinent clinical history, detailed clinical findings 
and opinions as to whether the disabilities at issue were 
incurred in service, they are adequate for adjudication 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The service treatment reports reflect that the veteran 
sustained a concussion from boxing in October 1964 and was 
involved in an October 1965 car crash that resulted in a 
contusion to the right shoulder.  The Veteran has also 
alleged that he has disabilities as a result of service as a 
paratrooper, and the Veteran's personnel records confirm that 
he is in receipt of the Parachutist Badge.  The Veteran was 
stabbed in May 1968 and he received surgery to repair the 
wound.  The surgical notes, however, do not indicate that a 
transfusion was given.  The May 1971 separation examination, 
and a medical history collected at that time, did not reflect 
a low back disability, knee disability, hepatitis B, 
hepatitis B antibodies, jaw pain, or a shoulder disability.  

The post service evidence reflect that the Veteran had 
injuries involving his back at his place of employment in 
1977, with a private clinical report dated in August 1977 
reflecting a diagnosis of recurrent lumbar ligament strain 
with possible nerve root irritation.  The Veteran injured his 
right knee in January 1977 at home.  The Veteran reported 
hepatitis B in August 1977 at a periodic examination for his 
service with the Reserves.  He indicated in August 1977 that 
the Red Cross had told him he might have had hepatitis, but 
the examiner noted that there was no clinical history of 
hepatitis, no complications, and no sequelae of the disease. 

The Veteran was afforded a July 2002 VA examination that 
resulted in the opinion that the Veteran's hepatitis B was at 
least as likely as not related to his inservice blood 
transfusion.  The Veteran also reported a 30 year history of 
left shoulder and jaw pain at this examination, and the 
diagnoses included temporomandibular arthritis and left 
shoulder sprain with tenderness.  A lumbosacral sprain with 
tenderness and muscle spasm was also diagnosed, as was 
temporomandibular arthritis.  

A private examination report dated in September 2003 
indicated the Veteran has had excruciating pain in his back 
and that the Veteran reported that he hurt his back initially 
during service.  May 2004 VA outpatient treatment reports 
reflect treatment for paraspinous muscle pain after a car 
accident.  A June 2004 VA outpatient treatment report 
reflected degenerative joint disease of both knees.  

Reviewing the reports from the VA examinations afforded the 
Veteran that were requested by the Board in its July 2008 
remand, the Veteran was provided a VA dental examination in 
October 2008 that was preceded by a review of the clinical 
history contained in the claims file, with the examiner 
noting that the dental record contained in the service 
treatment reports did not reflect any temporomandibular joint 
disorders.  Findings included reports from the Veteran of 
mild tenderness to palpation at the left auricle, bilateral 
tenderness to palpation at the angle of the mandibular area 
with no clicking or popping of the temporomandibular joints, 
and Class I occlusion.  The examiner noted that the diagnosis 
of jaw pain was subjective and that if he had such pain, it 
was as likely as not that it could be the result of boxing or 
a motor vehicle accident.  

Another VA dental examination for the purposes of providing 
the Veteran with x-rays was completed in March 2009.  The x-
rays were negative, but the examiner noted that the limited 
opening demonstrated at the examination could be due to 
trauma from boxing or a motor vehicle accident and that it 
was at least as likely as not that the jaw pain, if existent, 
could be the result of boxing or a motor vehicle accident.  

The orthopedic examination provided to the Veteran in 
September 2008 following the July 2008 remand resulted in 
diagnoses of chronic strain of the shoulders and knees, 
degenerative joint disease the lumbar spine and Hepatitis B.  
The examination included a review of the pertinent history.  
Based on a review of this history, in particular the service 
treatment records that were silent for the conditions for 
which service connection was claimed, aside from the 
contusion of the right shoulder, and that did not indicate 
exposure to blood products or a blood transfusion in service, 
the examiner concluded that it was less likely than not that 
the Veteran's shoulder, knee and lumbar spine disorders and 
Hepatitis B were etiologically related to service.  

In short, while the Veteran's assertions that he has service-
related disability manifested by low back pain, knee or 
shoulder problems, or Hepatitis B or Hepatitis B antibodies, 
such assertions cannot be used to establish a claim as a 
layperson is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  
Espiritu; cf. Jandreau.  The Board observes that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau; Barr v. Nicholson, 21 
Vet. App. 303 2007) (lay testimony is competent to establish 
the presence of observable symptomatology).  The Board finds, 
however, that the Veteran's lay statements in the present 
case are outweighed by the evidence contained in the service 
treatment records and medical opinions from the September 
2008 VA examination with respect to the claims for service 
connection for a low back, knee, and shoulder disabilities 
and Hepatitis B or Hepatitis B antibodies.  As such, the 
claims for service connection for these conditions must be 
denied.  Hickson, supra.  

With respect to jaw pain, the Veteran is competent to state 
that he currently has jaw pain with limited opening of the 
mouth.  See Jandreau; Barr.  As such, and given the competent 
evidence linking jaw problems to service in the form of VA 
medical opinions completed in October 2008 and March 2009, 
service connection for a disability manifested by jaw pain 
will be granted.  Hickson, supra.  All reasonable doubt in 
this regard has been resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

        ORDER

Entitlement to service connection for low back pain is 
denied. 

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for a right knee disability 
is denied.  

Entitlement to service connection for hepatitis B and 
hepatitis B antibodies is denied.

Entitlement to service connection for a disability manifested 
by jaw pain is granted.  

Entitlement to service connection for right shoulder pain is 
denied. 

Entitlement to service connection for left shoulder pain is 
denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


